IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-37,055-03


EX PARTE HENRY LEE JOHNS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 994230 IN THE 299TH DISTRICT COURT

FROM TRAVIS COUNTY



 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for a writ of habeas
corpus.  Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was
convicted of aggravated assault with a deadly weapon and unlawful possession of a firearm
by a felon, and was sentenced to two twenty-five year terms of imprisonment to run
concurrently.  The Third Court of Appeals affirmed the convictions on appeal.  Johns v.
State, 03-99-00731-CR (Tex. App.-- Austin July 13, 2000, no pet.).
	Applicant filed this application with the district clerk on August 11, 2000.  At that
time, Applicant's direct appeal was pending.  Mandate issued on August 25, 2000.  This
Court has determined that Applicant's writ was denied in error.  After reconsideration on its
own motion, the Court finds that Applicant's previous application for a writ of habeas corpus
should have been dismissed because Applicant's direct appeal was pending.  Accordingly,
the Court withdraws its prior order denying the application without written order and enters
an order dismissing the application.
	Applicant's writ application is dismissed without prejudice.  See Ex parte Torres, 943
S.W.2d 469 (Tex. Crim. App. 1997).
Delivered: December 20, 2006
Do Not Publish